727 N.W.2d 625 (2007)
Susan HEDGLEN, personal representative of the Estate of Angela Marie Hedglen, deceased, Plaintiff-Appellant,
v.
Jerry KOKESH, d/b/a Don's Automotive, Matthew Houser, Richard Rapson, and Sault Ste. Marie Tribe of Chippewa Indians, Defendants, and
Sharon A. Denk, Defendant-Appellee.
Docket No. 132463. COA No. 270164.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the October 24, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.